Detailed Action

Objections

Claim(s) 3, 9-16, 18-19 and 25 is/are objected to because of the following informalities:  

In regards to claim 3, the claim recites “to prevent playback of media on the media device the captured compliance data indicates”. The aforementioned limitation is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “to prevent playback of media on the media device when the captured compliance data indicates”.

In regards to claim 9, the claim recites in line 5 “and provide compliance data”. The limitation of compliance data was already defined in claim 1. Therefore, line 5 must recite “and provide the compliance data”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 10-12, the claim(s) is/are objected due to its/their dependency on objected claim 9.

In regards to claim 13, line 4 of the claim has the same issues described for claim 9 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 14 and 18-19, the claim(s) is/are objected due to its/their dependency on objected claim 9.

In regards to claim 15, line 5 of the claim has the same issues described for claim 9 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 16, the claim(s) is/are objected due to its/their dependency on objected claim 15.

In regards to claim 25, the claim recites the same limitations of claim 1. Therefore, the claim must be cancelled or amended. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-16, 18-19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 13, the claim recites in line 4 “data in the form of” and in line 5 “of the user”. The word “the” in front of the limitation(s) “form of” and “user” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 4 “data in [[the]] a form of” and line 5 “of [[the]] a user”.

In regards to claim(s) 14 and 18-19, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claim 18, the claim recites in line 5 “and the body”. The word “the” in front of the limitation(s) “body” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The limitation is defined in claim 15, but claims 13 and 18 are not dependent on claim 15. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
The examiner has assumed that claim 13 is dependent on claim 9, that claim 15 is dependent on claim 13 and that claim 18 is dependent on claim 15 in order to advance prosecution.
In regards to claim 15, the claim recites in line 2 “wherein the compliance monitoring device includes” and in line 2 “by the user”. The word “the” in front of the limitation(s) “compliance monitoring device” and “user” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way assuming that claim 13 is dependent on claim 9 and claim 15 is dependent on claim 13 in order to advance prosecution:
15. (Currently Amended) The orthodontic system of claim [[1]] 13, wherein the compliance monitoring device includes a body configured to be worn externally by the user, the body including [[a]] the processor and the memory

In regards to claim(s) 16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.
Also, the claim recites in line 5 “to be worn in the mouth of the user”. The word “the” in front of the limitation(s) “mouth” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The limitation is defined in claim 13, but claims 15 and 16 are not dependent on claim 13. The issue would be solved if claim 13 is dependent on claim 9 and claim 15 is dependent on claim 13. 

In regards to claim 21, the claim recites in line 3 “to the user”. The word “the” in front of the limitation(s) “user” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to [[the]] a user”.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 9-10, 12, 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US-2006/0166157) in view of Brown (US-7,584,108).

In regards to claim 1, Rahman teaches an orthodontic system including one or more sensors configured to capture compliance data with reference to an orthodontic treatment [fig. 1, element 106, par. 0003, par. 0037].
Furthermore, Rahman teaches that the system comprises a controller coupled to the one or more sensors [fig. 9 elements 106 and 218, par. 0050]. However, Rahman does not teach that the controller is configured to control access to a media device according to the captured compliance data.
On the other hand, Brown teaches that the controller receiving compliance data from a sensor can determine compliance with a treatment and approve or deny access to a media device based on the compliance [col. 7 L. 54-59, col. 8 L. 56-67, col. 9 L. 4-18]. This teaching means that the controller is configured to control access to a media device according to the captured compliance data.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Brown’s teachings of controlling access to a media device based on the compliance data in the system taught by Rahman because it will permit the system to make sure that a user is complying with a prescribed treatment [see Brown col. 2 L. 31-34].

In regards to claim 2, the combination of Rahman and Brown, as applied in claim 1 above, further teaches that the controller limits the access to an entertainment program when data indicates non-compliance with the treatment [see Brown col. 9 L. 4-18]. This teaching means that the controller is configured to limit access to one or more 
  
In regards to claim 3, the combination of Rahman and Brown, as applied in claim 2 above, further teaches that the controller limits the access to an entertainment program when data indicates non-compliance with the treatment [see Brown col. 9 L. 4-18]. This teaching means that the controller is configured to prevent playback of media on the media device when the captured compliance data indicates non-compliance with the orthodontic treatment.  

In regards to claim 4, the combination of Rahman and Brown, as applied in claim 1 above, further teaches that the orthodontic treatment is performed at least partly with an orthodontic device [see Rahman fig. 1, par. 0011, par. 0012 L. 15-18].  

In regards to claim 7, the combination of Rahman and Brown, as applied in claim 1 above, further teaches that the controller is integrated into the media device; and/or coupled to the one or more sensors by a wireless data interface [see Rahman par. 0050, see Brown col. 7 L. 54-59].  

In regards to claim 9, the combination of Rahman and Brown, as applied in claim 1 above, further teaches that the system includes a compliance monitoring device including the one or more sensors, a processor and memory [see Rahman fig. 9 elements 106, 224 and 224]. Furthermore, the combination teaches that the processor 
Furthermore, the combination teaches that when compliance determination is performed by a device external, which in this case is a compliance monitoring device, to the controller, the device performing the determination provides the compliance data to the controller according thereto [see Brown col. 7 L. 4-7].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Brown’s teachings of providing the compliance data to the controller when the compliance determination is performed externally from the controller in the system taught by the combination because it will permit the system control access even when the determination is performed by another device external from the controller. 

In regards to claim 10, the combination of Rahman and Brown, as applied in claim 9 above, further teaches that the processor is configured to compare the signal data to a compliance protocol to determine compliance or non-compliance with the orthodontic treatment [see Rahman par. 0053 L. 1-7].  
The combination further teaches the compliance protocol used to determine compliance comprises one or more threshold values that permit the determination of compliance when compared with the signal data [see Brown fig. 2 element 32, col. 4 L. 57-64, col. 8 L. 60-65]. 


In regards to claim 12, the combination of Rahman and Brown, as applied in claim 9 above, further teaches that the compliance monitoring device includes a battery configured to power the compliance monitoring device [see Rahman fig. 9 element 220, par. 0052 L. 1-5].  

In regards to claim 21, the combination of Rahman and Brown, as applied in claim 1 above, further teaches that the system is configured to provide guidance to the user based upon the captured compliance data [see Brown col. 6 L. 67, col. 7 L. 1-3, col. 9 L. 4-18]. Also, the combination teaches that upon non-compliance the controller is configured to interrupt a signal to the media device [see Brown col. 9 L. 4-18]. Furthermore, the combination teaches that the system includes a server, configured to receive and store the compliance data and to provide remote access to the compliance data by a health professional [see Brown col. 9 L. 19-23].  

In regards to claim 23, the combination of Rahman and Brown, as shown in claims 1 and 9 above, teaches the claimed limitations. Furthermore, the combination teaches that when the determination is performed by an external device, which in this 

In regards to claim 24, the combination of Rahman and Brown, as shown in claim 1 above, teaches a system performing the claimed limitations. Therefore, the combination also teaches the claimed method.

In regards to claim 25, the combination of Rahman and Brown, as shown in claim 1 above, teaches the claimed system.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US-2006/0166157) in view of Brown (US-7,584,108) as applied to claim 9 above, and further in view of Shepard (US-3,983,865)

In regards to claim 5, the combination of Rahman and Brown, as applied in claim 4 above, does not teach that the orthodontic treatment comprises a myofunctional orthodontic treatment with a myofunctional orthodontic device.
On the other hand, Shepard teaches that orthodontic devices can also provide myofunctional orthodontic treatment [fig. 1 and 2, abstract L. 1-4]. This teaching means that the orthodontic treatment comprises a myofunctional orthodontic treatment with a myofunctional orthodontic device.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Shepard’s teachings of making the orthodontic .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US-2006/0166157) in view of Brown (US-7,584,108) as applied to claim 9 above, and further in view of Kracker (US-2016/0339878).

In regards to claim 11, the combination of Rahman and Brown, as applied in claim 10 above, further does not teach that the processor is configured to filter the signal data over time, to remove outliers and irregularities in the signal data.  
On the other hand, Kracker  teaches that a processor receiving sensor data can filter the data to remove interference and outliers [par. 0025 L. 1-7].  This teaching means that the processor is configured to filter the signal data over time, to remove outliers and irregularities in the signal data.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use’s teachings of filtering the data in the system taught by the combination because it will permit the system to obtain results that are more accurate.


Claim(s) 13-16 and 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US-2006/0166157) in view of Brown (US-7,584,108) as applied to claim 9 above, and further in view of Toyota et al. (US-10,555,701).

In regards to claim 13, the combination of Rahman and Brown, as applied in claim 9 above, further teaches that the one or more sensors include at least one pressure sensor associated with an orthodontic device forming a part of the orthodontic treatment and configured to capture the compliance data [see Rahman par. 0042].
The combination does not teach that the compliance data is in a form of pressure data relating to a closed state of a mouth of a user.  
On the other hand, Toyota teaches that pressure sensors in an orthodontic device can be placed so the sensor measures pressure of the upper and lower lips of a user when his/her mouth is closed [col. 1 L. 25-35, col. 7 L. 3-15].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Toyota’s teachings of placing the pressure sensor so it can sense pressure between the upper and lower lips in the system taught by the combination because the data from the sensor will not only indicate that the device is being used but will also permit to measure the force of the upper and lower lips when the mouth is closed.

In regards to claim 14, the combination of Rahman, Brown and Toyota, as applied in claim 13 above, further teaches that the at least one pressure sensor is configured to be received between upper and lower lips of the user [see Toyota col. 1 L. 25-35, col. 7 L. 3-15].  

In regards to claim 15, the combination of Rahman, Brown and Toyota, as applied in claim 13 above, further teaches that the compliance monitoring device 

In regards to claim 16, the combination of Rahman, Brown and Toyota, as applied in claim 15 above, further teaches that the compliance monitoring device includes an orthodontic device to be worn in the mouth of the user to provide the orthodontic treatment [see Rahman fig. 1, fig. 9, par. 0050].  

In regards to claim 18, the combination of Rahman, Brown and Toyota, as applied in claim 15 above, further teaches that the one or more sensors are coupled to the orthodontic device [see Rahman fig. 3 element 106].  

In regards to claim 19, the combination of Rahman, Brown and Toyota, as applied in claim 13 above, further teaches that the one or more sensors are incorporated into the orthodontic device [see Rahman fig. 3 element 106].  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685